Citation Nr: 9929505	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-10 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had approximately 22 years active military 
service ending with his retirement in July 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased (compensable) disability rating for a hiatal 
hernia.  A notice of disagreement (NOD) was received in May 
1998, the RO issued a statement of the case (SOC) in May 
1998, and a substantive appeal (SA) was received in July 
1998.  The veteran testified at a June 1999 hearing before 
the undersigned member of the Board sitting at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained.

2.  The veteran's service-connected hiatal hernia is 
productive of recurrent epigastric distress, regurgitation, 
and arm or shoulder pain, but is not productive of 
considerable impairment of health.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability rating for 
a hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA treatment records, a VA 
hospital discharge summary, private medical records, and the 
veteran's hearing testimony and written statements.  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Pursuant to an August 1981 RO rating decision, the veteran 
was initially granted service connection for a hiatal hernia 
and assigned a noncompensable disability rating.  The 
noncompensable disability rating has remained in effect ever 
since except for a temporary total rating under 38 C.F.R. 
§ 4.30 from May to July 1997.

A February 1997 esophagogastroduodenoscopy report prepared by 
a private physician, Mark M. Anderson, M.D., stated the 
following impression: mild esophagitis, esophageal stricture, 
hiatal hernia, and mild gastritis.

A February 1997 pathology-tissue report, prepared by a 
private physician, Yanet Pantaleon, M.D., diagnosed the 
veteran with chronic active gastritis, mild to moderate, as 
well as findings consistent with reflux esophagitis. 

A February 1997 esophageal motility study report prepared by 
Dr. Anderson stated the following impression: low lower 
esophageal sphincter pressure; and primarily simultaneous 
contractions in the body of the esophagus indicating 
prominent diffuse esophageal spasm.  

An April 1997 radiology report prepared by Stanley Winslow 
Winst, M.D., recorded the impression to be a small to 
moderate sized sliding esophageal hiatal hernia with moderate 
intermittent gastroesophageal reflux, but no definite changes 
of the esophagus were seen.   

A May 1997 physical examination report, and subsequent 
operation report of a laparoscopic toupee antireflux 
procedure, both prepared by Lee Livingston Eaddy, M.D., 
diagnosed the veteran with a hiatal hernia and 
gastroesophageal reflux.  Follow-up treatment records through 
July 1997 showed the veteran was improving, accompanied by an 
altered diet.  

An October 1997 VA esophagus and hiatal hernia examination 
report recounted the veteran's history of gastroesophageal 
disease, including a hiatal hernia, and the surgery and other 
treatment received therefore.  The examiner noted that the 
veteran reported that his symptoms were much improved 
subsequent to the hiatal hernia surgery, with no difficulty 
swallowing or with heartburn, apparently with the aid of a 
diet consisting of frequent small meals.  The diagnoses were 
hiatal hernia, gastroesophageal reflux disease, esophagitis, 
esophageal stricture, and gastritis. 

The transcript of the June 1999 Board hearing documents the 
veteran's complaints related to his service-connected hiatal 
hernia disability, which include epigastric distress and 
regurgitation after meals and at night, as well continued 
difficulty swallowing certain foods.  The veteran also 
testified to experiencing radiation of pain into his 
shoulders and arms at night.  In addition, the veteran 
testified that his symptoms often interrupt his sleep, 
frequently causing him to sleep in a recliner or on pillows 
to relieve the symptoms. 

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1997).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hiatal hernia disability is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7346, which provides that 
a 30 percent disability rating is for application when 
symptoms are manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, and 
productive of considerable impairment of health.  A 10 
percent disability rating is for application when symptoms 
are manifested by two or more of the symptoms for the 30 
percent evaluation of less severity.

On the basis of the medical evidence and the veteran's 
hearing testimony (which the Board finds to be credible) 
regarding the nature and severity of his symptoms, the Board 
believes that the evidence warrants a 10 percent disability 
rating.  However, while certain symptoms listed for a 30 
percent rating have been demonstrated, it has not been shown 
that the veteran's disability is productive of considerable 
impairment of his health.  Accordingly, entitlement to the 
next higher rating of 30 percent is not warranted.  

The Board has also applied alternative diagnostic codes 
relevant to the veteran's hiatal hernia that provide for 
higher disability ratings.  In so doing, the Board has 
adhered to the language of 38 C.F.R. § 4.114, which directs 
that

[r]atings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other. A single 
evaluation will be assigned under the diagnostic 
code which reflects the predominant disability 
picture, with elevation to the next higher 
evaluation where the severity of the overall 
disability warrants such elevation. 

The Board finds that a higher disability rating under 
diagnostic codes 7203-05 are not applicable because there is 
no evidence to show that the veteran suffers from moderate 
esophageal stricture, as his diet is not limited mainly to 
liquids; nor is a higher disability rating under diagnostic 
code 7307 warranted because there is no evidence of gastritis 
accompanied by small eroded or ulcerated areas.

In reaching this decision, the Board has also considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered whether or not they were 
raised by the veteran as required by the holding of the Court 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (1998).   
In the instant case, however, there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization or otherwise renders impractible 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to a 10 percent rating for service-connected 
hiatal hernia is warranted.  The appeal is granted to this 
extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

